United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sister Bay, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Docket No. 10-1829
Issued: April 8, 2011

Case Submitted on the Record

Appearances:
Alan J. Shapiro, Esq., for the appellant,
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 1, 2010 appellant, through her representative, filed a timely appeal from the
June 11, 2010 merit decision of the Office of Workers’ Compensation Programs. Pursuant to the
Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue on appeal is whether appellant met her burden of proof to establish that she had
any disability or condition after October 23, 2007 causally related to the October 11, 2005
employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been on appeal before the Board.2 In a March 18, 2009
decision, the Board affirmed the June 3, 2008 decision of the Office hearing representative,
which found that appellant met her burden of proof in terminating her compensation benefits
effective October 23, 2007. The facts and history contained in the prior appeal are incorporated
by reference.
Following the June 3, 2008 decision, the Office received additional medical evidence
including some previously of record and some involving different medical condition. The new
evidence relating to the relevant condition, included reports from Dr. Jonathan S. Citow, a
Board-certified neurological surgeon, who performed the May 2007 cervical discectomy and
fusion. In his November 2, 2006 report, Dr. Citow noted that he had reviewed an
October 1, 2005 magnetic resonance imaging (MRI) scan of the cervical and thoracic spine. In
his February 15, 2008 report, he advised that appellant continued to have “diffuse aches and
pains” and related that she “feels too debilitated to work.” Dr. Citow indicated that he was
waiting for a functional capacity evaluation.
On March 1, 2010 counsel requested reconsideration. Accompanying the request was
February 11, 2010 correspondence from appellant indicating that she had difficulty obtaining
information from Dr. Citow.
By decision dated June 11, 2010, the Office denied modification of the prior decision.
LEGAL PRECEDENT
After termination or modification of compensation benefits, clearly warranted on the
basis of the evidence, the burden for reinstating compensation shifts to appellant. In order to
prevail, appellant must establish by the weight of the reliable, probative and substantial evidence
that she had an employment-related disability, which continued after termination of
compensation benefits.3
The medical evidence required to establish a causal relationship is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between
appellant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of appellant, must be one
of reasonable medical certainty and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by appellant.4

2

Docket No. 08-1864 (issued March 18, 2009).

3

Talmadge Miller, 47 ECAB 673, 679 (1996); Wentworth M. Murray, 7 ECAB 570, 572 (1955).

4

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

2

ANALYSIS
Following the Board’s affirmance of the Office’s June 3, 2008 decision, which
terminated appellant’s compensation benefits effective October 23, 2007, appellant submitted
additional medical evidence. The additional evidence included a previous report of Dr. Citow.
The Board notes that the termination and appellant did not explain how they supported an
ongoing work-related condition beginning October 23, 2007. Other reports, not previously of
record, do not address the previously accepted employment conditions and do not provide any
opinion regarding the cause of appellant’s condition. The Board has long held that medical
evidence which does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.5
Appellant also provided the February 15, 2008 report from Dr. Citow, who noted that she
continued to have aches and pains and felt “too debilitated to work.” The Board notes that
Dr. Citow did not provide a rationalized opinion explaining why any work-related disability
continued after termination of her wage-loss compensation benefits on October 23, 2007. As
Dr. Citow had been on one side of the conflict in the medical opinion that an impartial specialist
resolved, Dr. Citow’s report is insufficient to overcome the special weight accorded the impartial
specialist or to create a new medical conflict absent any new findings and rationale in support of
causal relationship.6
As appellant did not provide sufficient medical rationale to establish disability causally
related to the October 11, 2005 accepted employment injury, she has failed to meet her burden of
proof. On reconsideration, appellant asserted that she had difficulty obtaining evidence from
Dr. Citow. As noted, rationalized evidence is necessary to establish causal relationship and, as
the Office had properly terminated benefits, she has the burden of proof to provide such evidence
to establish her claim.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she had
any disability after October 23, 2007 causally related to the October 11, 2005 employment
injury.

5

Michael Smith, 50 ECAB 313 (1999).

6

See Barbara J. Warren, 51 ECAB 413 (2000); Alice J. Tysinger, 51 ECAB 638 (2000).

3

ORDER
IT IS HEREBY ORDERED THAT the June 11, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 8, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

MEMORANDUM

TO:

Board

FROM:

Maureen

RE:

Robert A. Lewis, 10-1309

The Board should note that it issued a decision on April 20, 2010 which affirmed
the Office’s May 5, 2009 and August 18, 2008 decisions denying appellant’s June 16, 2006
recurrence claim. As the Board’s decision was issued subsequent to appellant’s appeal on April
1, 2010 and the Office’s March 16, 2010 decision, I did not include it in the first paragraph of the
facts. If the Board would like its decision included in the factual history, I would be happy to do
so.

5

